Title: Thomas Jefferson to Craven Peyton, 17 July 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Th:J. to mr Peyton
              July 17. 17.
            
            you are quite free, my dear Sir, to make the use you propose of the opinion I gave you, and under the cautions you express. my object is to avoid giving useless offence. I salute you with friendship
          
          
            P.S. your servt has been detained by the interruption of a visit from a foreigner
          
        